--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10(q)


PERFORMANCE SHARE AWARD AGREEMENT
for the Performance Period beginning January 1, 2010
and ending December 31, 2012


under the


FPL GROUP, INC. AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN




This Performance Share Award Agreement ("Agreement") between FPL Group, Inc.
(hereinafter called the "Company") and ___________________ (hereinafter called
the "Participant") is dated February ___, 2010.


1.           Grant of Performance Share Award - The Company hereby grants to the
Participant a Performance Share Award ("Award") which confers upon the
Participant the right to receive a number of shares ("Performance Shares") of
the Company's common stock, par value $.01 per share ("Common Stock"),
determined as set forth in section 2, below. The Participant's right to receive
the Performance Shares shall be subject to the terms and conditions set forth in
this Agreement and in the Company's Amended and Restated Long Term Incentive
Plan, as amended from time to time (the "Plan").  The performance period for
which this Award is granted is the period beginning on January 1, 2010 and
ending on December 31, 2012 (such period hereinafter referred to as the
"Performance Period").


The "Target" number of Performance Shares granted to the Participant for the
Performance Period is __________.


2.           Payment of Performance Share Award – (a) Payment of the Award shall
be conditioned upon (i) the achievement of the annual corporate performance
objective established by the Compensation Committee of the Board or such other
Board committee designated to administer the Plan, (including, for participants
who are not executive officers, a committee to whom administration has been
delegated under the Plan) (the "Committee") for the Company under the FPL Group,
Inc. Amended and Restated Executive Annual Incentive Plan (or any successor
annual incentive plan, hereinafter the "Annual Incentive Plan") for each of the
three calendar years of the Performance Period (each, a “Corporate Performance
Objective”), (ii) certification of such achievement for each year in the
Performance Period by the Committee and (iii) Committee approval of the number
of shares to be paid to the Participant.  Subject to the provisions of the Plan,
the Participant shall have the right to payment of that percentage of the
Participant's Target number of Performance Shares set forth in section 1 hereof
which is equal to the average of the Participant's percentage achievement under
the Annual Incentive Plan for each year in the Performance Period, but in no
event more than 160% of such Target number of Performance Shares. In addition,
the maximum number of shares of Common Stock which a Participant may receive in
any year under this Agreement and pursuant to all other stock-based Awards which
are also subject to performance criteria is 250,000 shares of Common Stock.  The
Committee has the discretion to reduce the payout, but not to increase it.


(b)  Notwithstanding the foregoing or the provisions of section 4 hereof, if (i)
the Participant is a party to an Executive Retention Employment Agreement with
the Company ("Retention Agreement") and has not waived his or her rights, either
entirely or in pertinent part, under such Retention Agreement, and (ii) the
Effective Date (as defined in the Retention Agreement as in effect on the date
hereof) has occurred and the Employment Period (as defined in the Retention
Agreement as in effect on the date hereof) has commenced and has not terminated
pursuant to section 3(b) of the Retention Agreement (as in effect on the date
hereof) then, so long as the Participant is then employed by the Company or one
of its subsidiaries or affiliates:


(1)           one-half (1/2) of the Performance Shares shall vest upon a Change
of Control (as defined in the Retention Agreement as in effect on the date
hereof) and shall be payable as soon as practicable thereafter (but in all cases
within thirty days of the Change of Control) earned at a deemed achievement
level equal to the higher of (x) the Target number of shares of Common Stock set
forth in this Agreement or (y) the average level (expressed as a percentage of
the Target number of shares of Common Stock set forth in this Agreement) of
achievement in respect of similar performance stock-based awards which matured
over the three fiscal years immediately preceding the year in which the Change
of Control occurred; and


(2)           the other one-half (1/2) of the Performance Shares (earned at a
deemed achievement level calculated as set forth in subsection (1), above) shall
vest on the date after the Change of Control which is the earlier of (i) one
year after the date on which the Change of Control occurs, if the Participant is
then employed by the Company (or a subsidiary, affiliate or successor of the
Company), or (ii) the date on which the Participant's employment with the
Company (or such subsidiary, affiliate or successor of the Company) terminates;
payable (whether under clause (i) or clause (ii) of this section 2(b)(2)) as
soon as practicable thereafter (and in any event no later than the 15th day of
the third month following the end of the first taxable year in which the right
to such payment arises).


(c)  Notwithstanding the provisions of sections 2(a) and 4 hereof, if the
Participant is not a party to a Retention Agreement, the rights of the
Participant upon a Change of Control (as defined in the Plan as in effect on the
date hereof) shall be as set forth in section 9 of the Plan as in effect on the
date hereof.


(d)  If, as a result of a Change of Control, the Common Stock is exchanged for
or converted into a different form of equity security and/or the right to
receive other property (including cash), payment in respect of the Performance
Shares shall, to the maximum extent practicable, be made in the same form.


3.           Payment of Award - Awards shall be payable in shares of Common
Stock.  Upon delivery of Performance Shares to the Participant, the Company
shall have the right to withhold from any such distribution, in order to meet
the Company's obligations for the payment of withholding taxes, shares of Common
Stock with a Fair Market Value (as defined in the Plan as in effect on the date
hereof) equal to the minimum statutory withholding for taxes (including federal
and state income taxes and payroll taxes applicable to the supplemental taxable
income relating to such distribution) and any other tax liabilities for which
the Company has an obligation relating to such distribution.  For the purpose of
this Agreement, the date of determination of Fair Market Value shall be the date
as of which the Participant's rights to payments under this Award are determined
by the Committee in accordance with section 2 hereof.


Delivery of Performance Shares shall occur as soon as administratively
practicable following the Committee's determination of the Participant's right
to such delivery.


4.           Termination of Employment – Except as otherwise set forth herein
and except to the extent that the Participant’s termination of employment is
governed by the terms of a Retention Agreement (in which event the terms of such
Retention Agreement shall control), in the event the Participant terminates
employment with the Company (or a subsidiary, affiliate or successor of the
Company) during the Performance Period, the Participant's right to payment of
the Award shall be determined as follows:


(a)  
If the Participant's termination of employment is due to resignation, discharge,
or retirement prior to age 65 which does not meet the condition set forth in
section 4(c), below, all rights to the Award shall be immediately forfeited.



(b)  
If the Participant's termination of employment is due to (1) total and permanent
disability (as defined under the Company's executive long-term disability plan
as in effect on the date the Participant’s employment terminates), (2) death, or
(3) retirement on or after age 65 not meeting the condition set forth in section
4(c), below:



(i)  
Participant's Target number of Performance Shares for the Performance Period
shall be reduced to a prorated number of Performance Shares based on the number
of full days of Participant's service during the Performance Period; and




 
(ii)
Participant's right to Performance Shares under section 2 hereof shall be
determined as the Participant's Target number of Performance Shares, reduced as
set forth in section 4(b)(i), times the average of the Participant's percentage
achievement under the Annual Incentive Plan for each year in the Performance
Period (subject to a maximum of 160%); provided that, subject to section 4(e)
hereof, if the Participant is a Covered Employee (as defined below) for any year
during the Performance Period, the Participant's percentage achievement for the
year in which the Participant's employment terminates, and any subsequent years
in the Performance Period, shall be deemed to be 100%; and




 
(iii)
Payment of Awards under this section 4(b) shall be made after the end of the
Performance Period at the time and in the manner specified in section 3 hereof.



Notwithstanding the foregoing, if, after termination of employment but prior to
payment of any Award, the Participant breaches any provision hereof, including
without limitation the provisions of section 9 hereof, the Participant shall
immediately forfeit all rights to the Award.  For purposes of this Agreement, a
Participant is a “Covered Employee” if,  the Participant is a Covered Employee
as defined by Section 162(m) of the Internal Revenue Code of 1986, as amended,
provided, that, as of the date of termination of the Participant’s employment,
such Section 162(m) is applicable to the Performance Shares.


(c)           If the Participant's termination of employment is due to
retirement on or after age 50, and if, but only if, such retirement is evidenced
by a writing which specifically acknowledges that this provision shall apply to
such retirement and is executed by the Company's chief executive officer (or, if
the Participant is an executive officer, by a member of the Committee or the
chief executive officer at the direction of the Committee, other than with
respect to himself), Participant's Target number of Performance Shares for the
Performance Period shall be as set forth in section 1 hereof and Participant's
right to Performance Shares under section 2 hereof shall be determined as the
Participant's Target number of Performance Shares times the average of the
Participant's percentage achievement under the Annual Incentive Plan for each
year in the Performance Period (subject to a maximum of 160%); provided that,
subject to section 4(e) hereof, if, for any year during the Performance Period,
the Participant is a Covered Employee, the Participant's percentage achievement
for the year in which the Participant's employment terminates, and any
subsequent years in the Performance Period, shall be deemed to be 100%.  Payment
of Awards under this section 4(c) shall be made after the end of the Performance
Period at the time and in the manner specified in section 3
hereof.  Notwithstanding the foregoing, if, after termination of employment but
prior to payment of any Award, the Participant breaches any provision hereof,
including without limitation the provisions of section 9 hereof, the Participant
shall immediately forfeit all rights to the Award.


(d)         If a Participant's employment is terminated during the Performance
Period for any reason other than as set forth in sections 4(a), (b) and (c)
above, or if an ambiguity exists as to the interpretation of those sections, the
Committee shall determine whether the Participant's Award shall be forfeited or
whether the Participant shall be entitled to full vesting or pro rata vesting
based upon full days of service completed during the Performance
Period.  Payment of Awards under this section 4(d) shall be made after the end
of the Performance Period at the time and in the manner specified in section 3
hereof. Notwithstanding the foregoing, if, after termination of employment but
prior to payment of any Award, the Participant breaches any provision hereof,
including without limitation the provisions of section 9 hereof, the Participant
shall immediately forfeit all rights to the Award.


(e) Notwithstanding anything to the contrary in this Agreement, if, for any year
during the Performance Period, the Participant is a Covered Employee and the
Participant’s employment is terminated during the Performance Period due to
retirement as set forth in section 4(b)(3) or section 4(c), no portion of any
Award that is subject to the achievement of the Corporate Performance Objective
(1) for the portion of the Performance Period beginning January 1, 2010 and
ending on December 31, 2010(“2010 Period”), or (2) for the portion of the
Performance Period beginning January 1, 2011 and ending on December 31, 2011
(“2011 Period”), or (3) for the portion of the Performance Period beginning
January 1, 2012 and ending on December 31, 2012 (“2012 Period”), to which the
Participant would otherwise be entitled pursuant to section 4(b) or section 4(c)
shall be payable unless and until the date on which such Corporate Performance
Objective shall have been achieved, as certified by the Committee as
contemplated by section 2(a).  If the Corporate Performance Objective is not
achieved and certified for the 2010 Period, the Participant's percentage
achievement for the 2010 Period shall be deemed to be 0%.  If the Corporate
Performance Objective is not achieved and certified for the 2011 Period, the
Participant's percentage achievement for the 2011 Period shall be deemed to be
0%.  If the Corporate Performance Objective is not achieved and certified for
the 2012 Period, the Participant's percentage achievement for the 2012 Period
shall be deemed to be 0%.




[the following applies only to Mr. Hay] Notwithstanding the foregoing, if the
Employment Period (as defined in the Retention Agreement as in effect on the
date hereof) is not then in effect, and the Participant terminates employment
for Good Reason (as defined in the Participant's Employment Letter with the
Company (as in effect on the date hereof, the "Employment Letter") or the
Company terminates the Participant's employment without Cause (as defined in the
Employment Letter), prior to the end of the Performance Period, then the
Participant shall be entitled to a pro rata portion of this Performance Share
Award, calculated assuming that the Participant's percentage achievement for the
year in which the Participant's employment terminates, and any subsequent years
in the Performance Period, shall be deemed to be 100%; provided, that  no
portion of any Award that is subject to the achievement of the Corporate
Performance Objective for (1) the portion of the Performance Period beginning
January 1, 2010 and ending on December 31, 2010 (“2010 Period”) or (2) the
portion of the Performance Period beginning January 1, 2011 and ending on
December 31, 2011  (the “2011 Period”) or (3) the portion of the Performance
Period beginning January 1, 2012 and ending on December 31, 2012  (the “2012
Period”)  shall be payable unless and until the date on which such Corporate
Performance Objective shall have been achieved, as certified by the Committee as
contemplated by section 2(a).  If the Corporate Performance Objective is not
achieved and certified for the 2010 Period, the Participant's percentage
achievement for the 2010 Period shall be deemed to be 0%.  If the Corporate
Performance Objective is not achieved and certified for the 2011 Period, the
Participant's percentage achievement for the 2011 Period shall be deemed to be
0%.  If the Corporate Performance Objective is not achieved and certified for
the 2012 Period, the Participant's percentage achievement for the 2012 Period
shall be deemed to be 0%.  Notwithstanding the foregoing, if the Employment
Period (as defined in the Retention Agreement as in effect on the date hereof)
is not then in effect, and the Participant terminates employment due to death,
Disability, Retirement or an Approved Early Retirement (each as defined in the
Participant's Employment Letter), prior to the end of the Performance Period,
the Performance Share Award shall be earned in accordance with the Employment
Letter.


5.           Adjustments - In the event of any change in the outstanding shares
of Common Stock by reason of any stock dividend or split, recapitalization,
reclassification, merger, consolidation, combination or exchange of shares or
similar corporate change, then the Target number of Performance Shares granted
hereunder shall be adjusted proportionately.  No adjustment will be made in
connection with the payment by the Company of any cash dividend on its Common
Stock or in connection with the issuance by the Company of any warrants, rights,
or options to acquire additional shares of Common Stock or of securities
convertible into Common Stock.


6.           No Rights of Stock Ownership - This grant of Performance Shares
does not entitle the Participant to any interest in or to any dividend, voting,
or other rights normally attributable to Common Stock ownership.


7.           Nonassignability - The Participant's rights and interest in the
Performance Shares may not be sold, transferred, assigned, pledged, exchanged,
hypothecated or otherwise disposed of except, in the event of death, to a
designated beneficiary or by will or by the laws of descent and distribution.


8.           Effect Upon Employment - This Agreement is not to be construed as
giving any right to the Participant for continuous employment by the Company or
a subsidiary or affiliate.  The Company and its subsidiaries and affiliates
retain the right to terminate the Participant at will and with or without cause
at any time (subject to any rights the Participant may have under the
Participant's Retention Agreement [and Employment Letter, in the case of Mr.
Hay]).


9.              Protective Covenants - In consideration of the Award granted
under this Agreement, the Participant covenants and agrees as follows (the
"Protective Covenants"):
 
(a)  
During the Participant's employment with the Company, and for a two-year period
following the termination of the Participant's employment with the Company,
Participant agrees (i) not to compete or attempt to compete for, or act as a
broker or otherwise participate in, any projects in which the Company has at any
time done any work or undertaken any development efforts, or (ii) directly or
indirectly solicit any of the Company's customers, vendors, contractors, agents,
or any other parties with which the Company has an existing or prospective
business relationship, for the benefit of the Participant or for the benefit of
any third party, nor shall the Participant accept consideration or negotiate or
enter into agreements with such parties for the benefit of the Participant or
any third party.

 
(b)  
During the Participant's employment with the Company and for a two-year period
following the termination of the Participant's employment with the Company, the
Participant shall not, directly or indirectly, on behalf of the Participant or
for any other business, person or entity, entice, induce or solicit or attempt
to entice, induce or solicit any employee of the Company or its subsidiaries or
affiliates to leave the Company's employ (or the employ of such subsidiary or
affiliate) or to hire or to cause any employee of the Company to become employed
for any reason whatsoever.

 
(c)  
The Participant shall not, at any time or in any way, disparage the Company or
its current or former officers, directors, and employees, orally or in writing,
or make any statements that may be derogatory or detrimental to the Company's
good name or business reputation.

 
(d)  
The Participant acknowledges that the Company would not have an adequate remedy
at law for monetary damages if the Participant breaches these Protective
Covenants.  Therefore, in addition to all remedies to which the Company may be
entitled for a breach or threatened breach of these Protective Covenants,
including but not limited to monetary damages, the Company will be entitled to
specific enforcement of these Protective Covenants and to injunctive or other
equitable relief as a remedy for a breach or threatened breach.  In addition,
upon any breach of these Protective Covenants or any separate confidentiality
agreement or confidentiality provision between the Company and the Participant,
all Participant's rights to receive Performance Shares not theretofore delivered
under this Agreement shall be forfeited.

 
(e)  
For purposes of this section 9, the term "Company" shall include all
subsidiaries and affiliates of the Company, including, without limitation,
Florida Power & Light Company and NextEra Energy Resources, LLC, and their
respective subsidiaries and affiliates (such subsidiaries and affiliates being
hereinafter referred to as the "FPL Entities"). The Company and the Participant
agree that each of the FPL Entities is an intended third-party beneficiary of
this section 9, and further agree that each of the FPL Entities is entitled to
enforce the provisions of this section 9 in accordance with its terms.

 
(f)  
Notwithstanding anything to the contrary contained in this Agreement, the terms
of these Protective Covenants shall survive the termination of this Agreement
and shall remain in effect.

 
10.           Successorsand Assigns- This Agreement shall inure to the benefit
of and shall be binding upon the Company and the Participant and their
respective heirs, successors and assigns.
 
11.           Incorporation of Plan's Terms - This Agreement is made under and
subject to the provisions of the Plan, and all the provisions of the Plan are
also provisions of this Agreement (including, but not limited to, the provisions
of section 9 of the Plan pertaining to a Change of Control as in effect on the
date hereof; provided that if the Participant is a party to a Retention
Agreement, the provisions of section 2(b) hereof shall supersede the provisions
of the Plan with respect to a Change of Control).  If there is a difference or
conflict between the provisions of this Agreement and the mandatory provisions
of the Plan, the provisions of the Plan will govern.  If there is a difference
or conflict between the provisions of this Agreement and a provision of the Plan
as to which the Committee is authorized to make a contrary determination, the
provisions of this Agreement will govern.  Except as otherwise expressly defined
in this Agreement, all terms used herein are used as defined in the Plan as it
may be amended from time to time.  The Company and Committee retain all
authority and powers granted by the Plan as it may be amended from time to time
not expressly limited by this Agreement.  The Participant acknowledges that he
or she may not and will not rely on any statement of account or other
communication or document issued in connection with the Plan other than the
Plan, this Agreement, and any document signed by an authorized representative of
the Company that is designated as an amendment of the Plan or this Agreement.


12.           Interpretation - The Committee has the sole and absolute right to
interpret the provisions of this Agreement.


13.           Governing Law/Jurisdiction - This Agreement shall be construed and
interpreted in accordance with the laws of the State of Florida, without regard
to its conflict of laws principles.  All suits, actions, and proceedings
relating to this Agreement shall be brought only in the courts of the State of
Florida located in Palm Beach County or in the United States District Court for
the Southern District of Florida in West Palm Beach, Florida.  The Company and
the Participant shall consent to the personal jurisdiction of the courts
described in this section for the purpose of all suits, actions, and proceedings
relating to the Agreement or the Plan.  The Company and Participant each waive
all objections to venue and to all claims that a court chosen in accordance with
this section is improper based on a venue or a forum non conveniens claim.


14.         Amendment. This Agreement may be amended, in whole or in part and in
any manner not inconsistent with the provisions of the Plan, at any time and
from time to time, by written agreement between the Company and the Participant.


15.         Data Privacy.  By entering into this Agreement, the
Participant:  (i) authorizes the Company or any of its subsidiaries or
affiliates, and any agent of the Company or a subsidiary or affiliate
administering the Plan or providing Plan recordkeeping services, to disclose to
the Company or any of its subsidiaries or affiliates such information and data
as the Company or any such subsidiary or affiliate shall reasonably request in
order to facilitate the administration of this Agreement; and (ii) authorizes
the Company or any of its subsidiaries or affiliates to store and transmit such
information in electronic form, provided such information is appropriately
safeguarded in accordance with Company policy.


By signing this Agreement, the Participant accepts and agrees to all of the
foregoing terms and provisions and to all the terms and provisions of the Plan
incorporated herein by reference and confirms that he has received a copy of the
Plan.


IN WITNESS WHEREOF, the parties have signed this Agreement as of the date and
year first above written.


FPL GROUP, INC.




By:  ________________________




Accepted:  ___________________
Participant

